DETAILED ACTION
This communication is in responsive to amendment for Application 16/662363 filed on 11/06/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.
		Claims 1, 6-7 and 16-17 were amended.
		Claim 21 was newly added. 

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 11/9/2020 and 12/11/2020 comply with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Response to Arguments
4.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

5.	Applicant’s arguments in the amendment filed on 11/06/2020 regarding claim rejection under 35 USC § 103 with respect to Claims 1-20 are moot in view of the new ground of rejection.
Interview
6.	The last phone interview was not successful in moving prosecution forward due to Examiner receiving the agenda late. Examiner invites the undersigned to schedule an interview to move prosecution forward. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
The limitation “measurement agents…to generate” of claim 11 invokes 112 (f) because the limitation uses the generic place holder “agents” followed by functional language “to generate” where the place holder is not modified by sufficient functional language. Note that one skilled in the art would not recognize “measurement” to connote sufficient structure.
The limitation “servers configured to generate” of claim 11 invokes 112 (f) because the limitation uses the generic place holder “server” followed by functional language “to generate” where the place holder is not modified by sufficient functional language. 
The specification seems to provide support as required by 1112 (f) at least in Figs. 1A-C and 2 and related paragraphs. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11-12 and 22-24 of U.S. Patent Publication 15/972091. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 7 or 11-17 of current 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 5-12 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Luft 2016/0198003 A1 in view of Jen et al.  (hereinafter Jen) US 2018/0295529 A1.

Regarding Claim 1, Luft teaches a method of creating a virtual network (Fig. 9 & ¶0044 illustrates a virtual networking) that spans a plurality of public cloud datacenters (PCDs) (Fig. 12A; cloud data centers 1200 and 1210 and related paragraphs) and that connects two different multi-machine compute nodes (MMCNs) at least one of which connects to an external network through a plurality of different connection links (Fig. 9 illustrates virtual data centers 911 and 910 connecting to different nodes e.g. 921, 931, 922 and 932. Also FIGS. 13A-B and related paragraphs illustrate another embodiment), the method comprising: 
deploying at least two measurement agents in at least two PCDs to generate network measurements quantifying quality of a network connection between the agent's PCD and each connection link of the MMCN with the plurality of connection links (Figs.12a & b & ¶0134-¶0137; cloud analysis and projection services including measurement agents where agents are deployed to data centers 1200 and 1210 where the analysis is through gateways 1250 and 1251. Figs. 13A-b & ¶0138-¶0139 illustrate agents 1320 and 1321 that measure different data to calculate a 

Luft does not expressly teach “…wherein the network measurements comprises at least one of delay, jitter, packet loss and reliability” & generating a routing graph that includes a representation of at least one particular connection link from the plurality of connection links and using at least one generated network measurement to associate a cost with the particular link; 
using the particular link's cost to perform path searches to identify paths through the PCDs to connect the MMCNs, said paths including at least one path using the particular link.
Jen teaches “…wherein the network measurements comprises at least one of delay, jitter, packet loss and reliability” (¶0055; attributes are measured e.g. latency, jitter, reliability)
generating a routing graph that includes a representation of at least one particular connection link from the plurality of connection links (Fig. 4 illustrate a routing graph. Additionally, Fig. 3 & ¶0035-¶0039, ¶0046; generating a scored routing graph s330 for each node based on the collected attributes “cost with the particular link.” Also note that Jen further teaches routing agents operating at plurality of nodes measure attributes of each radio link between nodes and sends them to central routing and using at least one generated network measurement to associate a cost with the particular link (Figs. 3-4 & ¶0035-¶0046; observed and/or measurable attributes/values of the radio links between nodes associated with routing score “network measurements  e.g. reliability” e.g. the central routing server may provide a weight to each of these passively observed values and calculate a normalized routing score for each radio link.  For instance, S310 may function to apply a first weight to a maximum observed bandwidth value at a radio link, a second weight to an average maximum bandwidth at a radio link, and a third weight to an average latency value at a radio link.  Accordingly, the normalized routing score for a given radio link may be a weighted average value or a weighted summed value of the attributes or factors of a given radio link); 
using the particular link's cost to perform path searches to identify paths through the PCDs to connect the MMCNs, said paths including at least one path using the particular link (Fig. 4 & ¶0042-¶0056; distance value for each link “particular link’s cost” is used to determine “perform path searches” optimal routing paths e.g. shortest routing paths of the like between a requesting node and a destination node or Internet source).


Regarding Claim 5, Luft in view of Jen teach the method of claim 2, Luft further teaches wherein the routing protocol is the border gateway protocol (BGP) (Fig. 20 and ¶0158; BGP).

Regarding Claim 6, Luft in view of Jen teach the method of claim 1, Luft further teaches wherein MMCNs comprise at least one branch office and at least one datacenter (Fig. 12A; cloud data centers 1200 and 1210 & tenants 1203 and 1202. Also see Fig. 9; data center).

Regarding Claim 7, Luft in view of Jen teach the method of claim 1, Luft further teaches 
deploying a plurality of managed forwarding nodes (MFNs) in the plurality of PCDs with at least one MFN in each PCD to forward data messages to and from the MMCNs through the virtual network (Fig. 8 & ¶0125-¶0127; the virtual data center overlay may be deployed seamlessly on any physical data center capable of providing a 
Luft does not expressly teach associating costs with connection links between the MFNs and the forwarding nodes at the MMCNs and between MFNs, said associated costs comprising the cost of the particular link; 
wherein using the particular link's cost to perform path searches comprises using the associated costs to perform path searches to identify paths between forwarding nodes at the MMCNs through the MFNs, each identified path using connection links between forwarding nodes at MMCNs and MFNs and a subset of identified paths using connection links between MFNs.
Jen teaches associating costs with connection links between the MFNs and the forwarding nodes at the MMCNs and between MFNs, said associated costs comprising the cost of the particular link (Fig. 4 & ¶0042-¶0056; distance value for each link “particular link’s cost” is used to determine “perform path searches” optimal routing paths e.g. shortest routing paths of the like between a requesting node and a destination node or Internet source. Note that subset is defined as a set including all elements or part of the set).
wherein using the particular link's cost to perform path searches comprises using the associated costs to perform path searches to identify paths between forwarding nodes at the MMCNs through the MFNs, each identified path using connection links 

Regarding Claim 8, Luft in view of Jen teach the method of claim 1, wherein the deploying, Luft further teaches generating and using are operations performed by a set of one or more servers of a virtual network provider (VNP) that deploys virtual networks for different entities across PCDs (Figs. 7; internet providers A and B. Also Fig. 8 illustrates VNPs. Fig. 9 illustrates different entities across OCDs).

Regarding Claim 9, Luft in view of Jen teach the method of claim 8, Jen further 
Luft teaches and to use a routing protocol to distribute a set of routing records to an edge forwarding element at the MMCN with the plurality of links (Figs. 19-20 & ¶0158-¶0159; routing protocols e.g. BGP to distribute table in Fig. 12c or other routing table information).
Luft does not expressly teach wherein the server set comprises a set of managers that route-graph generation and the path search. Jen teaches wherein the server set comprises a set of managers that route-graph generation and the path search (Figs. 5 step s440. Also see Jen in Figs. 3-4), and a set of controllers that 
Regarding Claim 10, Luft in view of Jen teach the method of claim 1, Luft further teaches wherein the plurality of connection links comprise high speed Internet connection (high speed internet between various providers, see Fig. 12b & ¶0136-¶0137), MPLS (multiprotocol label switching) connection (¶0158 & Fig. 20; MPLS), 
Luft does not expressly teach “and wireless telecommunication-network connection.” However, this limitation is obvious from Figs. 19-20 & ¶0157-¶0158; network connections since the wireless connection is widely used in networks and wireless connection is part of high speed internet connections. To support Luft’s teachings and Examiner’s statement, Examiner uses Jen. Jen teaches that the connection links comprise wireless internet connections, see ¶0011. Additionally, Jen at ¶0004 teachings include high speed internet and radio links. One would be motivated to combine the teachings of Jen into the system of Luft in order to create a new and useful systems and methods for high speed internet connectivity, see ¶0004).

	Claim 11 is substantially similar to claim 1, thus the same rationale applies. 

Regarding Claim 12, Luft in view of Jen teach the system of claim 11 Jen further teaches further comprising managed forwarding nodes (MFNs) deployed in the PCDs to implement paths identified by the path searches (Fig. 4 illustrate determining the shortest path based on distance “cost”).



Regarding Claim 21, Luft in view of Jen teach the method of claim 7, Jen further teaches wherein at least a subset of path searches uses the particular link's cost to assess quality of a subset of the identified path that uses the particular link (Fig. 4 & ¶0042-¶0056; distance value for each link “particular link’s cost” is used to determine “perform path searches” optimal routing paths e.g. shortest routing paths of the like between a requesting node and a destination node or Internet source. Note that subset is defined as a set including all elements or part of the set).

Claims 2-4 and 13-14 and are rejected under 35 U.S.C. 103 as being unpatentable over Luft in view of Jen and further in view of Mayya et al. (hereinafter Mayya) US 2017/0237710 A1. 
Regarding Claim 2, Luft in view of Jen teach the method of claim 1 Luft further teaches further comprising using a routing protocol to distribute a set of routing records to an edge forwarding element at the MMCN with the plurality of links (Fig. 12c “records” & Figs. 18-19 & ¶0158-¶0159 using routing protocols), 
Luft in view of Jen do not expressly teach said edge forwarding element using the set of routing records to identify the particular connection link for at least one data message flow.

 teaches said edge forwarding element using the set of routing records to identify the particular connection link for at least one data message flow (Fig. 5 provides an edge device that provide intelligent QoS where SLA is used by the edge device. Also Fig. 6 & ¶0069-¶0076; DPI engine uses list and routing database to determine message flow e.g. DIP/DPORT/PROCOTOCL where the data/routing is synchronized to shared memory areas in the edge device. Fig. 7 and related paragraphs provides an example where the edge-device queries the application-routing database via the application routing lookup service.  The edge-device can cache the responses from the lookup.  Optionally, the cached entries can be expired using a TTL (Time-to-Live) value.  More specifically, process 700 illustrates an example packet flow Illustration).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Mayya into the system of Luft in view of Jen in order to identify the policies and routing information (¶0068). Utilizing such teachings enable the system to identify the right set of technologies to provide the best performance and to test the flow with DPI engine for veracity of the application type (¶0068 & ¶0075). Furthermore, there is a desire to be able to support inbound connections reliably without compromising the security of the deployment (¶0059).

Regarding Claim 3, Luft in view of Jen and Mayya teach the method of claim 2 Luft further teaches further comprising configuring managed forwarding nodes (MFNs) in the PCDs to implement paths identified by the path searches (Fig. 12c & ¶0137-

Regarding Claim 4, Luft in view of Jen and Mayya teach the method of claim 3 Luft further teaches further comprising configuring at least one MFN to use the routing protocol to distribute the set of routing records to the edge forwarding element (Figs. 19-20 & ¶0158-¶0159; routing protocols e.g. BGP to distribute table in Fig. 12c or other routing table information. Also see Fig. 12c “records” & Figs. 18-19 & ¶0158-¶0159 using routing protocols. Also see Mayya in ¶0065 & Fig. 6-7; orchestrator “distributer” sets up the edge device with a set of default QoS settings for each application.  Each application can then be tagged with an SLA.  The SLA can indicate a hint to the edge device for the prioritization and/or sensitivity for that particular application).

Regarding Claim 13, Luft in view of Jen teach the system of claim 12, wherein the MFNs are configured to use a routing protocol to distribute a set of routing records to an edge forwarding element at the MMCN with the plurality of links (Figs. 19-20 & ¶0158-¶0159; routing protocols e.g. BGP to distribute table in Fig. 12c or other routing table information. Also see Fig. 12c “records” & Figs. 18-19 & ¶0158-¶0159 using routing protocols), 
said edge forwarding element using the set of routing records to identify the particular connection link for at least one data message flow.
said edge forwarding element using the set of routing records to identify the particular connection link for at least one data message flow (Fig. 5 provides an edge device that provide intelligent QoS where SLA is used by the edge device. Also Fig. 6 & ¶0069-¶0076; DPI engine uses list and routing database to determine message flow e.g. DIP/DPORT/PROCOTOCL where the data/routing is synchronized to shared memory areas in the edge device. Fig. 7 and related paragraphs provides an example where the edge-device queries the application-routing database via the application routing lookup service.  The edge-device can cache the responses from the lookup.  Optionally, the cached entries can be expired using a TTL (Time-to-Live) value.  More specifically, process 700 illustrates an example packet flow Illustration).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Mayya into the system of Luft in view of Jen in order to identify the policies and routing information (¶0068). Utilizing such teachings enable the system to identify the right set of technologies to provide the best performance and to test the flow with DPI engine for veracity of the application type (¶0068 & ¶0075). Furthermore, there is a desire to be able to support inbound connections reliably without compromising the security of the deployment (¶0059).


various datacenters 1860, 1862 across the service provider network 1861. Also see Mayya in ¶0065 & Fig. 6-7; orchestrator “distributer” sets up the edge device with a set of default QoS settings for each application.  Each application can then be tagged with an SLA.  The SLA can indicate a hint to the edge device for the prioritization and/or 
sensitivity for that particular application). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Also Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/9/2020 and 12/11/2020 prompted the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455